Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 7, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. Claimant contends that a promised raise, only partially fulfilled, and a denial of her requested change in working hours provided good cause for her to leave employment. The employer’s explanation regarding these assertions raised issues of fact. The board found that, by continuing to work for six months thereafter, claimant accepted the raise offered, and also concluded that the claimant’s request for special working hours when she was doing assembly shift work was not a reasonable one under the conditions prevailing. Whether or not the circumstances under which a claimant leaves a job amount to good cause within the terms of subdivision 1 of section 593 of the Labor Law is a factual question to be determined by the board. Its determination must be upheld if supported by substantial evidence (Matter of *743Rubinstein [Catherwood], 33 AD2d 950). Decision affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.